DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 11, 24, and 27 are objected to because of the following informalities:  While parenthesis are general accepted for reference characters, the applicant is respectfully asked to remove the parenthesis and the term “hereinafter”; the claims should plainly refer to the term such as “first interaction” without any parenthesis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative Such that the claim never recites any result and/or consequence of “the interaction data”.  The only data that the claim recites a relationship is to the data stored within the customer profile.  The claim needs to positively recite a relationship to any result and/or consequence once the customer profile is updated to include the interaction data.  Also, the claim needs to provide a clear distinction or relationship between the interaction data and the data stored within the customer profile.
Claims 2-23 depend from claim 1.
Independent claim 24 recites parallel issues.
Claims 25-28 depend from claim 24.
Claims 3 and 26 recite the limitation "the machine learning algorithm" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-10, 12-26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Each of the independent claims recites steps that result in augmenting the customer profile by storing therein the interaction predictor. 
All of the recited steps are processes that, under its broadest reasonable interpretation, covers performance of the limitations manually and/or in the mind but for the recitation of generic computer components.  That is, other than reciting “hardware processor” nothing in the claim element precludes the steps from practically being 
This judicial exception is not integrated into a practical application because, in particular, the claims only recite generic additional element(s) – hardware processor to perform acts.  The hardware processor in the steps is recited at a high-level of generality (i.e., as a generic computerized module for processing instructions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.  The 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite the additional limitations such a communication device and contact centers; however, such recitations are considered passive elements that are directed to insignificant intended use environment of the abstract idea and fail to establish that the claims are not directed to the abstract idea.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a hardware processor to perform acts amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore, the claims are not patent eligible.
All of the dependent claims when analyzed and each taken as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only further describe the abstract idea and fail to establish that the claims are not directed to the abstract idea; for example, the second sub-process can plainly fall within the “Manual/Mental Processes” grouping of abstract ideas and only further limit the abstract idea discussed above.
Allowable Subject Matter
8.	Claims 1-28, as best understood, would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The invention as claimed and as best understood is not disclosed or rendered obvious in view of the prior art of record.  The prior art of record (closest being Flynn, US 2001/0023402 A1, reference paragraph [0034]; Riahi et al., US 2014/0314225 A1; and Konig et al., US 2019/0037077 A1) fails to teach or suggest, alone or in combination, the claimed features/techniques for personalizing a delivery of services to a first customer that is interacting with contact centers as precisely carried out by the context, interaction, and totality of the specific steps recited in claims 1 and 24.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Reed et al. (US 2004/0103017 A1) teach a system and method for adaptive marketing using insight driven customer interaction.  Konig et al. (US 2015/0201077 A1) teach COMPUTING SUGGESTED ACTIONS IN CALLER AGENT PHONE CALLS BY USING REAL-TIME SPEECH ANALYTICS AND REAL-TIME DESKTOP ANALYTICS.  He et al. (US 2018/0218407 A1) teach SYSTEMS AND METHODS FOR OPTIMIZING TARGETED ADVERTISING THROUGH SOCIAL MEDIA INTERACTIONS.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY S HONG whose telephone number is (571) 272-7485.  The examiner is normally off on Wednesdays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




								/HARRY S HONG/                                                                                      Primary Examiner, Art Unit 2652                                                                                                                  September 9, 2021